Name: Commission Regulation (EEC) No 1375/82 of 3 June 1982 on the supply of various consignments of cereals and/or rice to the International Committee of the Red Cross as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 154/ 12 Official Journal of the European Communities 4. 6 . 82 COMMISSION REGULATION (EEC) No 1375/82 of 3 June 1982 on the supply of various consignments of cereals and/or rice to the International Committee of the Red Cross as food aid various quantities of cereals to certain non-member countries and beneficiary organizations ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice Q, as last amended by Regulation (EEC) No 3323/81 (8); whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organ ­ ization of the market in cereals ('), as last amended by Regulation (EEC) No 3808/81 (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by the Act of Accession of Greece, and in particular Article 25 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (4), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (5), as last amended by Regulation (EEC) No 2543/73 (6), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 19 May 1981 and 26 April 1982, the Council of the European Communities expressed its intention of granting, under Community measures, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 June 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . 0 OJ No L 382, 31 . 12. 1981 , p . 37. O OJ No L 166, 25. 6 . 1976, p . 1 . if) OJ No L 281 , 1 . 11 . 1975, p . 89 . 0 OJ No 106, 30 . 10 . 1962, p . 2553/62. (j OJ No L 263, 19 . 9 . 1973, p . 1 . 0 OJ No L 192, 26 . 7 . 1980, p . 11 . (8) OJ No L 334, 21 . 11 . 1981 , p . 27. 4. 6 . 82 Official Journal of the European Communities No L 154/ 13 ANNEX la 1 . Programme : 1 98 1 2 . Recipient : International Committee of the Red Cross (ICRC) 3 . Place or country of destination : Gaza 4. Product to be mobilized : common wheat flour 5 . Total quantity : 500 tonnes (685 tonnes of common wheat) 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Verkoop- en Inkoopbureau (VIB), Kouvenderstraat 229, NL-Hoensbroek (telex 56396) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 14 % maximum  protein content : 10-5% minimum (N x 6-25 on dry matter)  ash content : 0-52 % maximum referred to dry matter 10 . Packaging :  in new bags (') (in 20 ft containers) :  jute sacks lined with cotton sacks, of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags : a red cross 15 x 15 cm followed by (letters at least 5 cm high) : ' ISR-12 / G / WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION' 11 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Ashdod 14 . Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 15 June 1982 16 . Shipment period : July 1982 17 . Security : 12 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R '. No L 154/ 14 Official Journal of the European Communities 4. 6. 82 BILAG lb  ANHANG lb  nAPAPTHMA 16  ANNEX lb  ANNEXE lb  ALLEGATO lb  BITLAGE lb Partiets nummer Indskibningshavn MÃ ¦ngde (t) Lagerindehaverens navn og adresse Lagerplads Nummer der Partie Verschiffungshafen Menge (t) Name und Adresse des Lagerhalters Ort der Lagerhaltung 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Ã ¤Ã Ã ½Ã ¿Ã ¹ "Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Number of lot Port of shipment Tonnage Address of store Town at which stored Numero du lot Port d'embarquement Tonnage Nom et adresse du stockeur Lieu de stockage Numero della partita Porto d'imbarco Tonnellaggio Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Haven van inlading Hoeveelheid (t) Naam en adres van de depothouder Adres van de opslagplaats 1 FÃ ¦llesskabshavne 685 CoÃ ¶peratieve Zuid-Nederlandse CoÃ ¶peratieve Zuid-Nederlandse Hafen der Opslagvereniging W.A. (COZO), Opslagvereniging WA (COZO), Gemeinschaft IJsselweg 2, IJsselweg 2, Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Zwijndrecht Zwijndrecht Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Community port Port de la CommunautÃ © Porto della ComunitÃ Haven van de Gemeenschap 4. 6 . 82 Official Journal of the European Communities No L 154/ 15 ANNEX Ha 1 . Programme : 1981 2. Recipient : International Committee of the Red Cross (ICRC) 3 . Place or country of destination : Cisjordan 4. Product to be mobilized : common wheat flour 5 . Total quantity : 500 tonnes (685 tonnes of common wheat) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Verkoop- en Inkoopbureau (VIB), Kouvenderstraat 229, NL-Hoensbroek (telex 56396). 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 14 /o maximum  protein content : 10-5% minimum (N x 6-25 on dry matter)  ash content : 0-52 % maximum referred to dry matter 10 . Packaging :  in new bags (') (in 20 ft containers) :  jute sacks lined with cotton sacks, of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking of the bags : a red cross 15 x 15 cm followed by (letters at least 5 cm high) : ' ISR-12 / WB / WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION' 11 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Ashdod 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 15 June 1982 16. Shipment period : July 1982 17 . Security : 12 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R '. No L 154/16 Official Journal of the European Communities 4. 6 . 82 BILAG lib  ANHANG lib  IIAPAPTHMA 116\  ANNEX lib  ANNEXE lib  ALLEGATO lib  BIJLAGE lib Partiets nummer Indskibningshavn MÃ ¦ngde (t) Lagerindehaverens navn og adresse Lagerplads Nummer der Partie Verschiffungshafen Menge (t) Name und Adresse des Lagerhalters Ort der Lagerhaltung 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Ã ¤Ã Ã ½Ã ¿Ã ¹ Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Number of lot Port of shipment Tonnage Address of store Town at which stored NumÃ ©ro du lot Port d'embarquement Tonnage Nom et adresse du stockeur Lieu de stockage Numero della partita Porto d'imbarco Tonnellaggio Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Haven van inlading Hoeveelheid (t) Naam en adres van de depothouder Adres van de opslagplaats 1 FÃ ¦llesskabshavne 685 CoÃ ¶peratieve Zuid-Nederlandse CoÃ ¶peratieve Zuid-Nederlandse Hafen der Opslagvereniging W.A. (COZO), Opslagvereniging WA (COZO), Gemeinschaft IJsselweg 2, IJsselweg 2, Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Zwijndrecht Zwijndrecht Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Community pÃ ³rt Port de la CommunautÃ © Porto della ComunitÃ Haven van de Gemeenschap 4. 6 . 82 Official Journal of the European Communities No L 154/ 17 ANNEX III 1 . Programme : 1981 2. Recipient : International Committee of the Red Cross (ICRC) 3 . Place or country of destination : El Salvador 4. Product to be mobilized : milled long grain rice 5 . Total quantity : 340 tonnes (984 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente Nazionale Risi, Piazza Pio XI, 1 , I-Milano (telex 26032) 8 . Method of mobilizing the product : Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 2-5 % maximum  stained grains : 1 -5 % maximum  yellow grains : 0-050 % maximum  amber grains : 0-20 % maximum 10 . Packaging :  in bags (') :  quality of the bags : woven synthetic  net weight of the bags : 50 kg  marking of the bags : a red cross 15 x 15 cm followed by (letters at least 5 cm high) : 'ELS- 11 / ARROZ / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / ACAJUTLA' 11 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Acaiutla 14 . Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 14 June 1982 16. Shipment period : July 1982 17 . Security : 12 ECU per tonne 18 . At the request of the ICRC, the successful tenderer shall supply to be beneficiary, on delivery, the following documents (in Spanish) :  certificate of origin  phytosanitary certificate  fumigation certificate  Pr0 for"ma invoices  pro forma invoices, with the words : los productos mencionados llegan a El Salvador como donativo al pueblo de este pais . SegÃ ºn el acuerdo de sede firmado el 12 de septiembre de 1980 (Art. n ° 11 ) el Gobierno autoriza su introducciÃ ³n libre de todo tipo de impuestos '. (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R '. No L 154/ 18 Official Journal of the European Communities 4. 6. 82 ANNEX IV 1 . Programme : 1982 2. Recipient : International Committee of the Red Cross (ICRC) 3 . Place or country of destination : Cisjordan 4. Product to be mobilized : milled long grain rice 5 . Total quantity : 200 tonnes (580 tonnes of cereals) \ 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente Nazionale Risi, Piazza Pio XI, 1 , I-Milano (telex 334032) 8 . Method of mobilizing the product : Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 2-5 % maximum  stained grains : 1 -5 % maximum  yellow grains : 0-050 % maximum  amber grains : 0-20 % maximum 10. Packaging :  in bags (')  quality of the bags : new jute bags ; minimum weight 600 g (in 20 ft containers)  net weight of the bags : 50 kg  marking of the bags : a red cross 15 x 1 5 cm followed by (letters at least 5 cm high) : ' ISR-14 / WB  MILLED RICE / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Ashdod 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 14 June 1982 16 . Shipment period : 1 to 15 July 1982 17 . Security : 12 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 4. 6 . 82 Official Journal of the European Communities No L 154/ 19 ANNEX V 1 . Programme : 1982 2. Recipient : International Committee of the Red Cross (ICRC) 3. Place or country of destination : Gaza 4. Product to be mobilized : milled long grain rice 5 . Total quantity : 200 tonnes (580 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente Nazionale Risi, Piazza Pio XI, 1 , I-Milano (telex 334032) 8 . Method of mobilizing the product : Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 2-5 % maximum  stained grains : 1 -5 % maximum  yellow grains : 0-050 % maximum  amber grains : 0*20 % maximum 10 . Packaging :  in bags (')  quality of the bags : new jute bags ; minimum weight 600 g (in 20 ft containers)  net weight of the bags : 50 kg  marking of the bags : a red cross 15 x 1 5 cm followed by (letters at least 5 cm high) : ' ISR-14 / G  MILLED RICE / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Ashdod 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 14 June 1982 16. Shipment period : 1 to 15 July 1982 17. Security : 12 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital R'.